Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160219302 A1) in view of Seo et al. (US 20200053364 A1) in view of Lim et al. (US 20190297325 A1).
Re claim 1, Liu discloses a method for video processing, comprising: 
generating a prediction block (Liu: paragraph [0093], OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block), 
wherein the first prediction sample is based on a first motion information associated with a current video block (Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block), 
wherein the second prediction sample is based on a second motion information associated with at least one neighboring block of the current video block (Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block); and 
performing, based on the prediction block, a conversion between the current video block and a bitstream representation of the current video block (Liu: Figs. 9-12, encoding and decoding).
Liu does not specifically disclose that generating a prediction block is based on a weighted sum of a first prediction sample and a second prediction sample, wherein a weighting factor of the second prediction sample is based on a difference between the first prediction sample and the second prediction sample.  However, Seo discloses a video coding system, wherein the weighting factor is determined based on the difference between samples (Seo: paragraphs [0089]-[0090]).  Since Liu and Seo relate to coding using weights during prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the weight cost function of Seo with the system of Liu in order to improve coding efficiency (Seo: paragraph [0005]). 
Neither Liu nor Seo teaches or suggests a weighting factor used for a weighted sum of a prediction sample based on motion information associated with a current video block and a prediction sample based on motion information associated with a neighboring block of the current video block.  However, Lim discloses a weighting factor and an offset may be derived from an encoded/decoded neighboring block adjacent to the current block (Lim: paragraph [0376]).  Herein, the neighboring block adjacent to the current block may include at least one of a block used for deriving a spatial motion vector candidate of the current block, and a block used for deriving a temporal motion vector candidate of the current block (Lim: paragraph [0376]).  Since Liu, Seo, and Lim relate to coding using weights during prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the weighting factor of Lim with the system of Liu and Seo in order to improve the coding efficiency of a picture (Lim: paragraph [0025]).
Re claim 2, Liu discloses that a weighting factor for the first prediction sample or the weighting factor for the second prediction sample is selected from a predefined weighting factor set, and wherein the predefined weighting factor set is { 1/32, 1/16, ⅛, ¼, ½} (Liu: paragraph [0156]).
Re claim 4, Liu discloses that a same weighting factor is assigned to a group of pixels in the current video block, and wherein the group of pixels comprises pixels in one or more columns of the current video block or pixels in one or more rows of the current video block; or wherein the group of pixels is a subblock of the current video block, wherein a size of the subblock is M×N, and wherein M and N are positive integers (Liu: paragraph [0062]); or wherein the group of pixels comprises pixels with values in a range [Vmax, Vmin], and wherein Vmax and Vmin are positive integers.
Re claim 5, Liu discloses 
wherein each of the group of pixels is associated with a corresponding first prediction sample and a corresponding second prediction sample, and wherein the group of pixels comprises pixels with the difference between the corresponding first prediction sample and the corresponding second prediction sample being within a range [Vmax, Vmin], and wherein Vmax and Vmin are positive integers; 
or alternatively 
wherein each of the group of pixels is associated with a corresponding first prediction sample and a corresponding second prediction sample, and wherein the same weighting factor is based on an average value of the difference between the corresponding first prediction sample and the corresponding second prediction sample for all pixels in the group of pixels (Liu: Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block).
Re claim 6, Liu discloses that an absolute value of a difference between the first prediction sample and the second prediction sample is less than or equal to a threshold that is greater than zero (Liu: paragraph [0150]).
Re claim 7, Liu discloses that a weighting factor for the first prediction sample or the weighting factor for the second prediction sample is based on a pixel position and a value of the difference between the first prediction sample and the second prediction sample, or alternatively, wherein the weighting factor of the second prediction sample is further based on a difference between the first motion information and the second motion information (Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block).
Re claim 8, Liu discloses 
wherein performing the conversion is based on a coding mode of the current video block, a size or a shape of the current video block, or a size of a sub-block of the current video block (Liu: paragraph [0053], a CU may include a coding node and one or more prediction units (PUs) and/or transform units (TUs) associated with the coding node, wherein the size of the CU may correspond to a size of the coding node and may be square in shape), and 
wherein the coding mode of the current video block comprises a conventional translation motion with an affine mode being disabled; or 
wherein a product of a height of the current video block and a width of a current video block is greater than or equal to a threshold (Liu: paragraph [0124], video encoder 20 and/or video decoder 30 may be configured to perform OBMC on a block (e.g., a CU or PU) with special types or sizes (e.g., predefined types or sizes, PUs coded with merge mode in HEVC, PUs coded with a mode similar to merge mode in a coding standard different from HEVC, or PUs larger than 32×32)); or 
wherein a height of the current video block is greater than or equal to a first threshold, and wherein a width of the current video block is greater than or equal to a second threshold.
Re claim 9, Liu discloses that performing the conversion is further based on a slice type of a slice comprising the current video block, a low-delay check flag or a temporal layer, and wherein performing the conversion is further based on signaling in a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS), a slice header, a coding tree unit (CTU), a coding unit (CU), a group of CTUs or a group of CUs (Liu: paragraph [0052], slice header).
Re claim 10, Liu discloses that the performing the conversion comprises applying the motion compensation process on a luma component of the current video block, and applying the motion compensation process on one or more of a plurality of chroma components of the current video block (Liu: paragraphs [0066]-[0067]).
Re claim 11, Liu discloses that the at least one neighboring block comprises four neighboring blocks, and wherein the generating the prediction block is part of an overlapped block motion compensation (OBMC) process (Liu: paragraph [0062], each 8×8 MB partition may be further partitioned into sub-blocks, wherein the sub-blocks may consist of four 4×4 sub-blocks).
Re claim 12, Liu discloses generating, based on a weighted sum of at least two temporary prediction blocks, a prediction block for the current video block, wherein a first of the at least two temporary prediction blocks is based on the first motion information associated with the current video block, and wherein a second of the at least two temporary prediction blocks is based on an intra prediction mode of the at least one neighboring block of the current video block (Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block).
Re claim 13, Liu does not specifically disclose that a current prediction unit (PU) or coding unit (CU), comprising the current video block, is coded with an inter prediction mode, and wherein the at least one neighboring block is coded with the intra prediction mode.  However, Seo discloses that the predicter 110 may determine whether intra-prediction is applied or inter-prediction is applied to the current block (Seo: paragraph [0036]).  For example, the predicter 110 may determine whether the intra-prediction or the inter-prediction is applied in unit of CU (Seo: paragraph [0036]).  Therefore, each block may be coded using either inter or intra prediction.  Since Liu and Seo relate to coding using weights during prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the weight cost function of Seo with the system of Liu in order to improve coding efficiency (Seo: paragraph [0005]).
Re claim 14, Liu discloses generating, based on a weighted sum of a at least two temporary prediction blocks, a prediction block for a current video block, wherein a first of the at least two temporary prediction blocks is based on an intra prediction mode of the current video block, and wherein a second of the at least two temporary prediction blocks is based on the second motion information associated with the at least one neighboring block of the current video block (Liu: paragraph [0093], OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block).
Re claim 15, Liu does not specifically disclose that a current prediction unit (PU) or coding unit (CU), comprising the current video block, is coded with the intra prediction mode, and wherein the at least one neighboring block is coded with an inter prediction mode or coded with another intra prediction mode.  However, Seo discloses that the predicter 110 may determine whether intra-prediction is applied or inter-prediction is applied to the current block (Seo: paragraph [0036]).  For example, the predicter 110 may determine whether the intra-prediction or the inter-prediction is applied in unit of CU (Seo: paragraph [0036]).  Therefore, each block may be coded using either inter or intra prediction.  Since Liu and Seo relate to coding using weights during prediction, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the weight cost function of Seo with the system of Liu in order to improve coding efficiency (Seo: paragraph [0005]).
Re claim 16, Liu discloses that performing the conversion comprises encoding the current video block into the bitstream representation (Liu: Figs. 9 and 12).
Re claim 17, Liu discloses that performing the conversion comprises decoding the current video block from the bitstream representation (Liu: Figs. 10 and 11).
Claim 18 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 18.  Accordingly, claim 18 has been analyzed and rejected with respect to claim 1 above.
Claim 19 recites the corresponding non-transitory computer-readable storage medium storing instructions that cause a processor to implement the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 recites the corresponding non-transitory computer-readable recording medium storing a bitstream representation which is generated by the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 20.  Accordingly, claim 20 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482